J-S33016-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES LEE STANLEY                          :
                                               :
                       Appellant               :   No. 91 MDA 2019

           Appeal from the PCRA Order Entered December 13, 2018
               In the Court of Common Pleas of Berks County
            Criminal Division at No(s): CP-06-CR-0001321-2005,
                           CP-06-CR-0003610-2004


BEFORE: LAZARUS, J., OTT, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY OTT, J.:                          FILED SEPTEMBER 10, 2019

       James Lee Stanley appeals, pro se,1 from the order entered on

December 13, 2018, in the Court of Common Pleas of Berks County, denying

Stanley relief on his petition filed pursuant to the Post Conviction Relief Act

(PCRA), 41 Pa.C.S. § 9541 et seq.              After granting counsel’s motion to

withdraw, the PCRA court determined Stanley’s petition, his third, was

untimely and none of the statutory timeliness exception found in the PCRA

applied.   Stanley filed this timely appeal.       After a thorough review of the

submission by the parties, relevant law, and the certified record, we quash

the appeal for failure to follow our Supreme Court’s ruling in Commonwealth

v. Walker, 185 A.3d 969 (Pa. 2018).

____________________________________________


1 The PCRA court allowed appointed counsel to withdraw from representation
after filing a Turner/Finley no-merit letter.
J-S33016-19



       Walker requires an appellant to file separate notices of appeal where a

single order disposes of issues under multiple docket numbers.       Stanley’s

PCRA petition and appeal both address his convictions under docket numbers

CP-06-CR-3610-04 and CP-06-CR-1321-05.            Accordingly, Stanley was

required to file separate appeals for each docket.    He did not.   Therefore,

under the dictates of Walker, we quash the appeal.2

              Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/10/2019




____________________________________________


2 In addition to applying Walker, we also reviewed Stanley’s claim and the
PCRA court’s disposition of the petition. We see no error in the PCRA court’s
finding that the petition, filed approximately eight years late, was untimely
and none of the statutory timeliness exceptions found at 42 Pa.C.S. §
9545(b)(1) applied. Had we addressed the merits of this appeal in the body
of this decision, Stanley would not have prevailed. However, because of our
disposition of this matter, we will not provide an analysis of the issue.

                                           -2-
J-S33016-19




              -3-